CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our Firm in the Post Effective Amendment to the Registration Statement on Form N-1A of Investment Managers Series Trust regarding the Prospectus and Statement of Additional Information of Towle Deep Value Fund, a series of the Investment Managers Series Trust. TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania October 25, 2011 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM We consent to the references to our firm, Ashland Partners & Company LLP, in the Towle Deep Value Fund Prospectus dated October 31, 2011 in regard to our verification of Towle & Co.’s compliance with the Global Investment Performance Standards (GIPS®). /s/ MELVIN W. ASHLAND Dated: October 25, 2011 Ashland Partners & Company LLP 525 Bingham Knoll, Suite 200 Jacksonville, OR 97530 October 25, 2011
